DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 9, 11-18, 20-26 and 29-30 are allowed. The following is an examiner's statement of reasons for allowance: The claims 9, 11-18, 20-26 and 29-30 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) wherein the one or more controllers causes the display device to display a screen through which the user is allowed to designate via a touch object, prior to the reception of the BLE radio waves from the source device, whether or not to display the notification information for confirming by the user whether or not to log in to the source device of the received BLE radio waves on the display device based on the reception of the BLE radio waves from the source device. 
 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Identification of Closest Prior Art
The closest prior art is US Publication No. 2012/0075485 to Mizutani et al. which teaches a computer-readable recording device may store a computer program including instructions for causing a computer of a mobile device to operate as: (1) an image specifying module that specifies a plurality of partial images corresponding to a plurality of candidate devices within a taken image that is displayed by a display unit provided in the mobile device, and (2) a communication controlling module that controls a communication unit configured to communicate using a wireless network such that the communication unit communicates with a candidate device corresponding to the partial image, in a case where an operation unit configured to receive an operation on the mobile device by a user receives a selection of the partial image. However, Mizutani et al. fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.        

The other art is US Publication No. 2013/0244579 to Hohteri et al. which teaches a method and system for enabling cross-platform connectivity and operable communication between two portable communication devices, operating through different operating systems, operably connects the two devices to a service infrastructure through a network. A unique identifier of the first device is retrieved and communicated to the service. Bluetooth or WLAN operation of the two devices is enabled. The second device detects any other device in proximity, within the network, and delivers identifying information of the detected devices to the service. If the identifying information corresponds to the identifier of the first device registered with the service, the service sends a push notification message to a push notification service corresponding to the first device. The push notification service sends an alert to the first device notifying the first device that it has been detected. Connectivity and operable communication between the two devices is enabled. However, Hohteri et al. fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.         

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in the Quayle Action mailed out on 05/20/2022. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. 

The claims have been amended as follows: 
27. (Cancelled).
28. (Cancelled).
31. (Cancelled).
32. (Cancelled).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW H LAM/               Primary Examiner, Art Unit 2675